Case: 13-10318      Document: 00512519168         Page: 1    Date Filed: 01/31/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                      No. 13-10318                           January 31, 2014
                                                                              Lyle W. Cayce
ANTONIUS HEIJNEN,                                                                  Clerk


                                                 Plaintiff-Appellant

v.

GUADALUPE VILLARREAL, SIS Captain; PHILLIP VALDEZ, Associate
Warden EDC; CORRECTIONS CORPORATION OF AMERICA,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 6:12-CV-36


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Antonius Heijnen, federal prisoner # 21755-051, filed a purported
42 U.S.C. § 1983 action against the Corrections Corporation of America, and
two of its employees. He alleged that he was subjected to racial discrimination
by being disciplined for running an unauthorized legal-services business while
Hispanic prisoners were allowed to run businesses. Heijnen consented to have
the case decided by a magistrate judge, who conducted an evidentiary hearing


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10318       Document: 00512519168    Page: 2   Date Filed: 01/31/2014


                                  No. 13-10318

and dismissed the action as frivolous. The magistrate judge denied Heijnen’s
motion for leave to appeal in forma pauperis (IFP) and certified that the appeal
was not in good faith.
      By moving to proceed IFP, Heijnen challenges the certification that his
appeal is not in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997). His IFP request “must be directed solely to the trial court’s reasons for
the certification decision,” id., and our inquiry “is limited to whether the appeal
involves ‘legal points arguable on their merits (and therefore not frivolous).’”
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). We may dismiss a frivolous
appeal. Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
      Heijnen presents no argument about the merits of his claims but merely
says that he has been discriminated against and that discrimination is ground
for a § 1983 action. By failing to address the magistrate judge’s reasons for
dismissing his claims, it is as if Heijnen has not appealed the judgment. See
Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987)). Accordingly, he has not shown that his appeal has any arguable merit.
See Howard, 707 F.2d at 220. The magistrate judge did not address whether
a private prison and its employees were subject to being sued by a federal
prisoner under § 1983 or Bivens v. Six Unknown Named Agents of Federal
Bureau of Narcotics, 403 U.S. 388 (1971). Cf. Minneci v. Pollard, 132 S. Ct.
617, 623-26 (2012) (discussing these issues). But because Heijnen has failed
to address any issue relevant to his appeal, we need not consider whether there
are other reasons for dismissing his action.
      The IFP motion is DENIED, and the appeal is DISMISSED as frivolous.
See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.




                                        2